Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 11/30/2022, which has been entered.

Claim 4 has been canceled; currently claims 1-3, 5 and 6 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objection to the specification has been withdrawn.

In view of Applicant’s amendment, the objections to claims 1 and 5 have been withdrawn.  However, a new objection has been made to claim 5.

In view of Applicant’s amendment, the 35 USC § 112(b) rejection of claim 4 has been rendered moot.  However, the rejection of claim 3 has been maintained.

Applicant argued:

A.	that “the last formula shown on page 708 of Sang (the formula for H(u,v)) is not the same as the formula recited in amended Claim 1. ” (P. 8, the last paragraph.)

However, ((H/2 – u)2 + (W/2 – v)2) in the right side of the last equation of Sang (let’s call it D2(u,v)) is the (squared) distance between (u,v) and the center of an H x W rectangular support for the Gaussian high-pass filter that includes the point (u,v) and A2 is a constant.  Therefore,  the weight of the filter at (u,v),
(1 - ((H/2 – u)2 + (W/2 – v)2)/A2) = (1 – (D2(u,v)/A2), has the same form as Formula (2) recited in original claim 4 (now included in amended claim 1) and accordingly the argument is not persuasive.

Specification

The disclosure is objected to because of the following informalities:  
Paragraph 61 and 62 od the specification as filed: Per paragraphs 58 and 59 of the specification as originally filed, a set of 3 different wavebands out of N (N > 3) wavebands that maximize a factor are selected.  The factor is the OIF.

th waveband) over three fixed wavebands (bands 1, 2 and 3) since in the denominator j is a free variable.  Therefore, as defined the OIF can only be optimized over one variable that is j, and cannot find the optimal triplet that appears to be the intent indicated by paragraphs 58 and 59.

The examiner believes that the following definition of OIF reflects the intent:
OIF(i,j,k) = S(i,j,k) /  R(m,n),  wherein
S(i,j,k) = Si + Sj + Sk
R(m,n) = Rmn
i, j, k                         
                            ∈
                        
                     {1,…,N} and i < j < k
m, n ∈ {i, j, k} and m < n
Sk and Rmn are as defined in the amended claim

Note that the two inequalities are included to ensure there are only three Rmn terms and not including the other 3 symmetrical terms (i.e., only Rmn , m < n, is included and its symmetrical term Rnm is not).  The triplet (i,j,k) that maximizes OIF(i,j,k) will select the three optimal wavebands

Appropriate correction is required.

Claim Objections

Claim 5 is objected to because of the following informalities:
Claim 5, line 14: the replacement word “corner” should have been underlined but was instead crossed out

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a correct OIF recited in the claim, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

Per paragraphs 58 and 59 of the specification as originally filed, a set of 3 different wavebands out of N (N > 3) wavebands that maximize a factor are selected.  The factor is the OIF.

th waveband) over three fixed wavebands (bands 1, 2 and 3) since in the denominator j is a free variable.  Therefore, as defined the OIF can only be optimized over one variable that is j, and cannot find the optimal triplet that appears to be the intent indicated by paragraphs 58 and 59.

The examiner believes that the following definition of OIF reflects the intent:
OIF(i,j,k) = S(i,j,k) /  R(m,n),  wherein
S(i,j,k) = Si + Sj + Sk
R(m,n) = Rmn
i, j, k                         
                            ∈
                        
                     {1,…,N} and i < j < k
m, n ∈ {i, j, k} and m < n
Sk and Rmn are as defined in the amended claim

Note that the two inequalities are included to ensure there are only three Rmn terms and not including the other 3 symmetrical terms (i.e., only Rmn , m < n, is included and Rnm is not).  The triplet (i,j,k) that maximizes OIF(i,j,k) will select the three optimal wavebands.  For examination purpose the OIF defined above will be assumed.
>>><<<

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “the remote sensing image” in lines 11-13 and 16-18.  Since there are three possible antecedent bases for this limitation – (1) “a remote sensing image” in line 3, (2) “the remote sensing image combined by the optimal bands” in lines 8-9 and (3) the sharpened combined remote sensing image of lines 8-10 – it is not clear which is the antecedent basis.  Therefore, the metes and bounds of the claim cannot be ascertained.  (Note: for examination purpose (3) is assumed and it is recommended that “to obtain a filtered remote sensing image” be added after “information” in line 10, that “the remote sensing image having enhanced linearized edge information” be changed to “the filtered remote sensing image” and that all “remote sensing image” in lines 12, 13 and 16-18 be changed to “filtered remote sensing image,” which is option (3) above to overcome the issue)

Claim 1 recites the limitations “the optimal waveband set” in the penultimate line and "the frequency rectangle" in the last line.  There is insufficient antecedent basis for these limitations in the claim.  In addition, D0 in formula (2) is not defined and the meaning of frequency rectangle is not clear.  Therefore the metes and bounds of the claim cannot be ascertained.  (Note: for examination purpose “the optimal waveband set”  will be interpreted to mean “the select optimal wavebands” and H(u,v) defined by Formula (2) will be interpreted as the weight of the Gaussian high-pass filter at location 0 a constant, and “the frequency rectangle” the rectangular support of the Gaussian high-pass filter.)

Dependent claims 2, 3, 5 and 6 are similarly rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“Use of Microcomputer in Automated Lineament Detection from Remotely IDS), Liu et al. (A Method for Cloud Representation in ZY-3 Satellite Imagery and Its Application,” Remote Sensing Information, Vol. 32, No. 4, Aug 2017 –  IDS) and Sang (“Image sharpening by Gaussian and Butterworth high pass filter,” Biomedical & Pharmacology Journal, Vol. 7(2), 2014).

Regarding claim 1, Gao discloses:
pre-processing a remote sensing image to obtain a pre-processed remote sensing image;
[P. 63, Sect. 2.1 (applying image smoothing filters).  Note that the application of image smoothing filters is considered pre-preprocessing]
performing edge detection on the remote sensing image (having enhanced) linearized edge information to obtain edge points in the remote sensing image;
[PP. 63-64, Sect. 2.2.  Note that border following is a form of edge detection]
converting all the obtained edge points in the remote sensing image from an image coordinate system to a parameter coordinate system to extract a geological linear body from the parameter coordinate system;
wherein the image coordinate system uses any corner of the remote sensing image as an origin, a horizontal direction of the remote sensing image as an x-axis, and a vertical direction of the remote sensing image as a y-axis;
the parameter coordinate system is expressed as ρ = xcosθ + ysinθ, wherein θ and ρ represent polar coordinates of the edge points in the parameter coordinate system


	Gao does not expressly disclose the following, which are taught by Liu, Anderson and Sang:
selecting three optimal wavebands from N multi-spectral wavebands of the pre-processed remote sensing image to obtain a remote sensing image combined by the optimal wavebands, N is a natural number greater than or equal to 3;
[Liu: P. 42, right column, 2nd paragraph: select red frequency band and near-infrared frequency band on the basis of Table 1.
Note that Liu discloses combining 2 images rather than 3 as the claim limitation recited.  However, combining 3 images is clearly a design choice.  Prior to the effective date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the recited limitation of combining 3 images as set forth in the claim.  Applicant has not disclosed that the recited limitation of combining 3 images provides an advantage, is used for a particular purpose, or solves a stated problem (as comparing to combining 2 images).  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with combining 2 images as this will prevent interference from data of other wavebands, as Liu indicated in the first paragraph of section 1.1, which is also the intent of the applicants as disclosed in paragraph 70 of the instant specification]
performing sharpening processing on the remote sensing image combined by the optimal wavebands by using Gaussian high-pass filtering to enhance linearized edge information;
[Sang: P. 708, the section titled “Gaussian Low Pass and High Pass Filter in Frequency Domain,” especially the last equation]

wherein performing sharpening processing…comprises:
performing Gaussian high-pass filtering on the remote sensing image combined by the optimal wavebands to obtain a filtered remote sensing image H(u,v) based on Formula (2) as below:
(Formula (2), not recited)
where, in Formula (2), D(u,v) represents a distance between a midpoint (u,v) of the frequency domain points of the remote sensing image for the optimal waveband set and the center of the frequency rectangle
[Sang: P. 708, the section titled “Gaussian Low Pass And High Pass Filter in Frequency Domain,” especially the last equation.  Note that in the last equation, ((H/2 – u)2 + (W/2 – v)2) (let’s call it D2(u,v)) is the (squared) distance between (u,v) and the center of an H x W rectangular support for the Gaussian high-pass filter and A2 is a constant and
(1 - ((H/2 – u)2 + (W/2 – v)2)/A2) = (1 – (D2(u,v)/A2) on the right side of the equation is the weight of filter at (u,v)]



Regarding claim 6, the combined invention further discloses:
traversing the parameter coordinate system to search for a point with a local maximum value, determining the point with the local maximum value as a peak point, and setting coordinates of the peak point as (ρ, θ), wherein (ρ, θ) respectively represent a slope and an intercept of the geological linear body in the remote sensing image;
[Gao: P. 65, Sects. 2.3.2-2.3.3]
converting the coordinates corresponding to the peak point in the parameter coordinate system into the image coordinate system, and connecting the edge points according to the direction of the edge point and distance of the end point to obtain an image of the geological linear body, thereby completing the extraction of the geological linear body
[Gao: P. 66, Sect. 2.3.4, especially the equations for the inverse Hough transform]


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., Liu et al. and Sang (“Image sharpening by Gaussian and Butterworth high pass filter,” Biomedical & Pharmacology Journal, Vol. 7(2), 2014) as applied to claims 1, 4 and 6 above, and further in view of Han et al. (CN 106294705A), Grodecki et al. (“Block Adjustment of High-Resolution Satellite Images Described by Rational Polynomials,” Photogrammetric Engineering & Remote Sensing Vol. 69, No. 1, January 2003), Perez de la Coba (US 2016/0078057), Zhang et al. (US 2013/0336540) and Guan et al. (US 2018/0035605).

Regarding claim 2, the combined invention of Gao, Liu and Sang discloses all limitations of its parent claim 1 and additionally the following:
wherein pre- processing a remote sensing image comprises:   
selecting any remote sensing image from a remote sensing image database as a current remote sensing image;
[Liu: Fig. 1 (the first functional block: establishes a satellite image database) and lines 5-6 of the paragraph above it.  Note a database of remote sensing images is recited.  A cloud image is selected and processed using the method of Fig. 1 to separate cloud and other contents]  

	The combined invention does not disclose the following, which are taught by Han, Grodecki, Perez, Zhang and Guan:
the current remote sensing image containing a cloud amount of less than 5%
Han: Paragraphs 89-92 (discloses: determining cloud proportion C in an image and compares it with threshold D to determine whether to retain the image), 98 (discloses: classifying clouds based on C: Excellent (C≤0%), Good (0%<C≤30%).  
Note that Han discloses thresholds different from the 5% recited in the claim.  However, using 5% is clearly a design choice.  Prior to the effective date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the recited limitation of 5% as set forth in the claim.  Applicant has not disclosed that the recited limitation of 5% provides an advantage, is used for a particular purpose, or solves a stated problem (as comparing to, say, 0%).  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with 0% or 30% as this will avoid processing images with low utility, as Han indicated in paragraph 2]
(that the selected current remote sensing image also) having rational polynomial coefficients (RPC) and statistical image grayscale information, the image grayscale information comprising a gray variance and a standard deviation for each waveband)
[Grodecki: PP. 60-61, the section Rational Polynomial Camera Model, especially the first two paragraphs.  Note that Perez below teaches storing image features such as RPC as part of an image’s descriptors. 
Perez: Fig. 1 and paragraphs 70 (“…descriptors…are computed…and then stored as query object…including at least mean and variance (standard deviation)”), Claim 23 (“…descriptor comprise global and local statistical 
performing radiometric calibration, atmospheric correction, and image cropping on the current remote sensing image
[Zhang: paragraph 49 (“…the preprocessing module 10 performs radiometric calibration, atmospheric correction, geometric preprocessing, and the like, for the remote sensing image, to remove the error in the non-land cover spectral mixing in the imaging process”).
Guan: Paragraph 174 (“…the remote sensing image…may be manually cropped by the user to focus on the desired field or automatically cropped”)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Han, Grodecki, Perez, Zhang and Guan as set forth above.  The reasons for doing so at least would have been to avoid processing images with low utility, as Han indicated in paragraph 2; to facilitate fast, easy and accurate computation, as Gordecki indicated in the paragraph below Fig. 2 on page 61; to support efficient search of desired images from a database, as Perez indicated in paragraph 13; to remove the error in the non-land cover spectral mixing in the imaging process as Zhang indicated in paragraph 49; as well as to focus on the desired field, as Guan indicated in paragraph 174. 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., Liu et al. and Sang (“Image sharpening by Gaussian and Butterworth high pass filter,” Biomedical & Pharmacology Journal, Vol. 7(2), 2014) as applied to claims 1, 4 and 6 above, and further in view of Chefd’hotel et al. (US 2017/0098310) and Hansen et al. (“Linear feature analysis for aeromagnetic data,” Geophysics, Vol. 71, No. 6, 2006).

Regarding claim 5, the combined invention of Gao, Liu and Sang discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Chefd’hotel:
arbitrarily selecting a pixel from the remote sensing image having enhanced linearized edge information as a current pixel point, and performing Laplacian convolution on the current pixel to obtain a tensor matrix T…and a vertical direction of the remote sensing image I as the y-axis;
[Figs. 2, 3A (S332) and paragraph 169 (“…an initial pixel is 316 selected (S332) and designated as a voting pixel”)]
performing matrices spectrum decomposition on the tensor matrix T to obtain a rod-shaped component and a spherical component, where T =  (λ1–λ2) e1e1T +  λ2(e1e1T+e2e2T), e1e1T represents the rod-shaped component, and (e1e1T+e2e2T) represents the spherical component;
[Fig. 3A and paragraphs 174 (“The stick tensor can be expressed as: (λ1–λ2) e1e1T”), 175 (“The ball tensor can be expressed as: λ2(e1e1T+e2e2T
determining the current pixel as an edge point, if (λI - λ2) > λ2, otherwise, determining the current pixel as a non-edge point;
[Fig. 3A and paragraph 177 (“…if (λ1–λ2 > λ2, this indicates that stick component of the accumulated tensor at the pixel is larger than the ball component, and the pixel is likely on the edge”)]
repeating performing matrices spectrum decomposition and determining the current pixel as an edge point until all pixels of the remote sensing image having enhanced linearized edge information are determined as current pixels to obtain all the edge points in the remote sensing image
[Fig. 3A (S332, S335, S336) and paragraph 171 (“…it is determined whether or not more pixels are to be analyzed (S335). If more initial pixels exist within the region of the image being analyzed, then the next initial pixel is selected (S332)…When voting is completed for all initial pixels in the image or region, a saliency edge image 802 is generated and used for generating a saliency edge mask (S336)”)]

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Chefd’hotel and as set forth above.  The reasons for doing so at least would have been to provide refined estimates of edges present in the image, as Chefd’hotel indicated in paragraph 13. 


performing Laplacian convolution on the current pixel to obtain a tensor matrix T; where (Math expression, not recited),
I represents the remote sensing image having enhanced linearized edge information, and (math expressions not recited) respectively represent a second derivative of the remote sensing image I along a direction x and a second derivative of the remote sensing image I along a direction y, wherein x and y respectively represent an x-axis and a y-axis of an image coordinate system established by taking any angle of the remote sensing image I as an origin, a horizontal direction of the remote sensing image I as the x- axis, and a vertical direction of the remote sensing image I as the y-axis; 
[P. L62, left column, above Fig. 1: showing the representation of the curvature tensor (or Hessian) based on second derivatives.  Note that the application of the Hessian to an image results in a tensor matrix]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Gao, Liu, Sang and Chefd’hotel with the teachings of Hansen and as set forth above.  The reasons for doing so at least would have been that it facilitates the tracking of linear features, as Hansen indicated in the section “Application 1: Linear feature analysis” on page L62. 

Conclusion and Contact Information

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 13, 2022